UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


HAMID AL RAZAK, et al.,                         :
                                                :
                Petitioners/Plaintiffs,         :
                                                :
                v.                              :       Civil Action No. 05-1601 (GK)
                                                :
BARACK OBAMA, et al.,                           :
                                                :
                Respondents/Defendants.         :

                               REVISED SCHEDULING ORDER

         Upon consideration of the parties’ Joint Request, the Court issues the following Scheduling

Order:

         1.     Briefing Schedule on Section 1.D and I.E Issues: Petitioner anticipates filing a

Motion to Compel Compliance with the Court’s Order of July 27, 2009 (regarding Petitioner’s

Motion to Compel Compliance With the Court’s Case Management Order) [Dkt. No. 235] and/or

for Supplemental Discovery under Section I.D.2 and Section I.E.2 of Case Management Order # 3

(CMO), and/or for Declassification of Documents. The briefs will be due as follows:

                a.      Petitioner’s Motion: within thirty (30) days of the Government’s filing notice

relating to exculpatory evidence under Section I.D.1 of the CMO;

                b.      Government’s Opposition: within thirty days of the filing of Petitioner’s

Motion;

                c.      Petitioner’s Reply: within fifteen (15) days of the filing of the Government’s

Opposition.

         2.     If the Court grants, in whole or in part, Petitioner’s Motion listed in section 1, thereby

requiring additional documents to be produced or declassified, the Government shall produce or
declassify such documents within ninety (90) days of the Court’s Order, with leave to move without

prejudice for an extension, if necessary.

       3.      If Petitioner disputes that the Government’s production or declassification of

documents complies with the Order granting, in whole or in part, the Motion listed in section 1, or

with the Government’s obligations relating to the declassification of documents, Petitioner must file

a Motion to Compel no later than thirty (30) days from the date the Government completes said

production and declassification of documents.

       4.      Deadline for Filing Traverses: The deadline for Petitioner’s traverse pursuant to

Section I.G of the CMO is extended to ninety (90) days from the date that the Government completes

production or declassification of documents under the Court’s last Order relating to the motion(s)

listed in sections 1 and 3 of this Scheduling Order. However, if the Court requires no production or

declassification under any of those motions, Petitioner must file his traverse within ninety (90) days

of the Court’s last Order denying the relief sought in the motions listed in sections 1 and 3 of this

Scheduling Order, or within ninety (90) days of the Government’s completion of its declassification

of documents pursuant to any currently outstanding requests for declassification, whichever is later.

Petitioner may supplement the traverse for good cause shown.

       5.      Deadline for Initial Briefs in Support of Judgment on the Record: The deadline for

filing Petitioner’s and the Government’s briefs in support of judgment on the record pursuant to

Section III.A.1 of the CMO is extended to ninety (90) days from the date Petitioner files his traverse

under section 4 of this Order.

       6.      Deadline for Response Briefs in Support of Judgment on the Record: The deadline

for filing Petitioner’s and the Government’s response briefs in support of judgment on the record


                                                 -2-
pursuant to Section III.A.2 of the CMO is extended to fifteen (15) days after the deadline set in

section 5 of this Order.




April 16, 2010                                       /s/
                                                     Gladys Kessler
                                                     United States District Judge


Copies via ECF to all counsel of record




                                               -3-